internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-110494-99 date date legend x a b date date date year year dear this letter responds to a letter dated date requesting a ruling under sec_1362 of the code that will be treated as an s_corporation for year and year facts plr-110494-99 x was incorporated on date at the time of incorporation it was intended that x would be treated as an s_corporation it was believed that x timely filed a form_2553 election by a small_business_corporation x filed its federal_income_tax returns for year and year on form_1120s income_tax return by a small_business_corporation the shareholders of x a and b included their respective shares of income credits and deductions from x on their respective form sec_1040 for year and year on date x was notified by the service that its form_1120s could not be processed because there was no record of a form_2553 election by a small_business_corporation having been filed by x x requests a ruling that it will be recognized as an s_corporation for year and year analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 governs the effective date of an s election if an s election is made within the first two and one half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for the year in which the election is made if an s election is made after the first two and one half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year conclusion based solely on the facts and representations submitted we conclude that x has established reasonable_cause for not making a timely election and is eligible for relief under sec_1362 accordingly provided x makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 containing an effective date of date for the election plr-110494-99 within days following the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center a copy is enclosed for that purpose except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is in fact an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely william p o’shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
